Order entered June 21, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00261-CV

             IN THE INTEREST OF A.B. AND E.B., CHILDREN

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-53861-2020

                                     ORDER

      Before the Court is a copy of a receipt showing appellant has paid for the

clerk’s record. It appears the copy, filed June 18th, was in response to our June

17th order directing appellant to provide, within ten days, written verification he

had paid or made arrangements to pay for the reporter’s record or is entitled to

proceed without payment of costs under Texas Rule of Civil Procedure 145.

However, the fee for the reporter’s record, which consists of the transcription of

the trial court proceedings and exhibits designated by appellant, is separate from

the fee for the clerk’s record and is to be paid to the reporter. It appears the
reporter who recorded the proceedings in this case is Jan Dugger, the Official

Court Reporter for the 296th Judicial District Court.

      Accordingly, on the Court’s own motion, we EXTEND THE DEADLINE

for filing the requested verification to July 2, 2021. We again caution appellant

that failure to file the requested verification may result in the appeal being

submitted without the reporter’s record. See TEX. R. APP. P.37.3(c).

                                             /s/    KEN MOLBERG
                                                    JUSTICE